Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-22 are pending.  Claims 1-10 and 19-22 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 11, the limitation “maintaining a pH of the water greater than 7” is considered new matter.  The instant specification provides support for a pH between about 5.0 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou). 
In regard to claim 11, Etou teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0078]).  Etou teaches introducing the water having solid selenium-containing particles into a vessel (Figure 1, wastewater admission chamber 12, wastewater feed pipe 4, reduction reactor 1; [0060]-[0072]).  Etou teaches providing a source of electrons in electrical communication with the water ([0042]-[0043]).  Etou teaches maintaining a pH of the water greater than 7 to precipitate dissolved selenium compounds or to decrease dissolution of the solid selenium-containing particles in the water ([0047]-[0048], preferably adjusted to 5 to 8; [0052]-[0053]).
In re Malagari, 182 USPQ 549.  Further, it would be readily apparent to one of ordinary skill in the art that features from the embodiment with aluminium can be incorporated into with titanium because they are both methods directed towards removing selenium.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 12, Etou teaches separating the precipitated selenium compounds from the water to produce a decontaminated water (abstract; [0060]-[0072], specifically [0068], treated water). 
In regard to claim 13, Etou teaches removing at least some of the solid selenium containing particles from the water prior to introducing the water into the vessel ([0071]).  
In regard to claim 14, xx teaches removing at least some of the solid selenium containing particles comprises removing the solid selenium containing particles by one of membrane filtration ([0071]). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou), as noted above, in view of U.S. Patent Publication No. 2015/0122736 by Santina (Santina). 
In regard to claims 15 and 16, Etou teaches the limitations as noted above.  Etou teaches introducing iron to remove selenium ([0003]-[0007]).  Etou teaches the metal is 
Santina teaches reducing the concentration of selenium in water (abstract).  Santina teaches introducing water with selenium containing particles into a vessel (abstract).  Santina teaches providing a source of electrons in electrical communication with the water ([0007]).  Santina teaches the source of electrons is zero valent ([0007]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to remove solid selenium containing particles with zero valent iron, as taught by Santina, as zero valent iron is a known form of iron used to remove selenium from contaminated process streams. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou) in view of U.S. Patent Publication No. 2015/0122736 by Santina (Santina), as noted above, further in view of English Machine Translation of JPH05147907 by Akira et al. (Akira). 
In regard to claim 17, Etou teaches the limitations as noted above.  Etou does not teach providing electrical communication with one or more wires in electrical communication. 
Akira teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches introducing the water having solid selenium-containing particles into a vessel (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing a source of electrons in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing conditions under which 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate electrical communication with one or more wires, as taught by Akira, in the method of Etou as it is a known method of applying electrons to remove selenium. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0230350 by Etou et al. (Etou), as noted above, in view of English Machine Translation of JPH05147907 by Akira et al. (Akira). 
In regard to claim 18, Etou teaches the limitations as noted above.  Etou does not teach providing an electrode in electrical communication with the water. 
Akira teaches a method of reducing a concentration of dissolved selenium or reducing dissolution of selenium in water having solid selenium-containing particles (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches introducing the water having solid selenium-containing particles into a vessel (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing a source of electrons in electrical communication with the water (abstract; [0001]-[0002]; Figure 1-2, [0007]-[0013]).  Akira teaches providing conditions under which electrons are transferred from the source of electrons to the solid selenium-containing particles to precipitate dissolved selenium compounds or to decrease dissolution of the solid selenium-
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an electrode in electrical communication with the water, as taught by Akira, in the method of Etou as it is a known method of applying electrons to remove selenium. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777